IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


LAN TU TRINH,                              : No. 585 EAL 2017
                                           :
                    Petitioner             :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
KATHLEEN TRINH & LT                        :
INTERNATIONAL BEAUTY SCHOOL                :
INC.,                                      :
                                           :
                    Respondents            :


                                     ORDER



PER CURIAM

      AND NOW, this 26th day of June, 2018, the Petition for Allowance of Appeal,

Petition for Leave to File Response, and Petition for Leave to Amended Petition for

Allowance of Appeal are DENIED.